Opinion filed May 31, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-18-00126-CV
                                             ___________

             PLATFORM II, LLC, Appellant
                        V.
ROXO ENERGY, LLC; ROXO ENERGY COMPANY, LLC; REC
   LEASING, LLC; AND REC MINERALS, LLC, Appellees

                          On Appeal from the 118th District Court
                                 Howard County, Texas
                               Trial Court Cause No. 52426

                           MEMORANDUM OPINION
        Appellant, Platform II, LLC, has filed in this court an unopposed motion to
dismiss this appeal. Appellant states in the motion that it “no longer desires to pursue
this appeal.” In accordance with Appellant’s request, we dismiss this appeal. See
TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


May 31, 2018                                                                PER CURIAM
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.